--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1

 
WAIVER AND AMENDMENT TO FOURTH FORBEARANCE AND AMENDMENT AGREEMENT


This Waiver And Amendment To Fourth Forbearance And Amendment Agreement (this
“Agreement”) is made and entered into September ___, 2010 and, upon satisfaction
of the conditions precedents set forth in Paragraph 3 below, effective as of
July 31, 2010 (the “Effective Date”), by and between JPMorgan Chase Bank, N.A. (
“Lender”), United Western Bancorp, Inc. ( “Borrower”), and Equi-Mor Holdings,
Inc. ( “Pledgor”).  Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed to such terms in the Fourth Forbearance And
Amendment Agreement, dated July 9, 2010, by and between Borrower, Pledgor, and
Lender (the “Fourth Forbearance Agreement”).


RECITALS


A.           On July 9, 2010, Borrower, Pledgor, and Lender entered into the
Fourth Forbearance Agreement, pursuant to which Lender agreed, on the terms and
conditions set forth therein, to forbear until the Termination Date from
exercising its rights and remedies under the Loan Documents arising as a result
of the Disclosed Defaults.


B.           On August 25, 2010, the OTS informed Borrower that it would not
approve of Borrower making the Forbearance Principal Payments and Forbearance
Interest Payments pursuant to the Fourth Forbearance Agreement.  Borrower is in
default of its obligations under the Fourth Forbearance Agreement to: (i) make
the July, August, and September 15, 2010 Forbearance Principal Payments to
Lender pursuant to Section 5(A)(i) of the Fourth Forbearance Agreement as a
result of the failure of the OTS to provide its non-objection with respect to
such payments; (ii) make the July and August, 2010 Forbearance Interest Payments
to Lender pursuant to Section 5(A)(ii) of the Fourth Forbearance Agreement as a
result of the failure of the OTS to provide its non-objection with respect to
such payments; and (iii) provide Lender with written status reports with respect
to Borrower’s Stated Capital Raise/Strategic Plan no later than the last day of
July and August, 2010 pursuant to Section 5(G)(ii) of the Fourth Forbearance
Agreement (although Lender acknowledges that oral updates were provided for such
periods) (collectively, the “Fourth Forbearance Defaults”).


C.           Borrower has requested that Lender waive the Fourth Forbearance
Defaults and amend the Fourth Forbearance Agreement so as to continue to forbear
from exercising its rights and remedies under the Loan Documents on account of
the Disclosed Defaults through October 31, 2010 (provided no further default
occurs).  Lender is willing to agree to such requests but only on the terms and
conditions expressly set forth herein.


AGREEMENTS

 
- 1 -

--------------------------------------------------------------------------------

 



NOW, THEREFORE, in consideration of the Recitals, which are deemed a material
part of this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Lender, Borrower, and
Pledgor hereby agree as follows:


1.           In consideration for the agreements and representations made
herein, upon satisfaction of the conditions precedent set forth in Section 3
below, Lender waives the Fourth Forbearance Defaults.


2. Upon satisfaction of the conditions precedent set forth in Section 3 below,
the following provisions of the Fourth Forbearance Agreement shall be amended,
from and after such date, as indicated:


A.  
RECITAL J --  The following sentence shall be deleted in its entirety:



 
“It is anticipated that the following defaults will occur after the Effective
Date hereof but prior to September 30, 2010, under the Loan Documents (the
“Additional Anticipated Defaults”): (i) under Section 4.11 of the Credit
Agreement, regarding Borrower’s obligation to cause the Bank at all times after
December 31, 2009 to maintain a Non-Performing Assets Plus OREO Ratio of not
greater than six and one-half percent (6.5%), measured for the second quarter of
2010; and (iii) under Section 4.10 of the Credit Agreement, regarding Borrower’s
obligation to at all times cause the Bank to maintain its categorization as
“Well Capitalized” as defined by the regulations of the Bank’s primary
Governmental Authority.”



 
and the following sentence shall be inserted in its place:



 
“It is anticipated that the following defaults will occur after the Effective
Date hereof but prior to October 31, 2010, under the Loan Documents (the
“Additional Anticipated Defaults”): (i) under Section 4.11 of the Credit
Agreement, regarding Borrower’s obligation to cause the Bank at all times after
December 31, 2009 to maintain a Non-Performing Assets Plus OREO Ratio of not
greater than six and one-half percent (6.5%), measured for the second and third
quarters of 2010; and (iii) under Section 4.10 of the Credit Agreement,
regarding Borrower’s obligation to at all times cause the Bank to maintain its
categorization as “Well Capitalized” as defined by the regulations of the Bank’s
primary Governmental Authority.”;



B.  
Section 2(i) --  The reference to “September 30, 2010” shall be deleted and
“October 31, 2010” shall be inserted in its place;



C.  
Section 5(A) --  The existing provisions in Section 5(A) shall be deleted in
their entirety and the following provision shall be inserted in its place:



 
 
- 2 -

--------------------------------------------------------------------------------

 
 
“Upon the receipt by Borrower of written non-objection from the OTS, Borrower
shall pay Lender monthly interest payments for the months of June, July, August,
September, and October per the terms of the LOC Note: (i) immediately, with
respect to all accrued and unpaid monthly interest payments at the time of
receipt by Borrower of such non-objection; and (ii) on the last day of each
month, with respect to future monthly interest payments (the “Amended
Forbearance Interest Payments”);”;


D.  
Section 5(B)  --  The existing provisions in Section 5(B) shall be deleted in
their entirety and the following provision shall be inserted in its place:



“As soon as practicable after the date on which the Waiver And Amendment To
Fourth Forbearance And Amendment Agreement is effective, Borrower shall: (i)
request written non-objection from the OTS with respect to its payment to Lender
of the Amended Forbearance Interest Payments set forth herein; and (ii) provide
Lender with written confirmation of its making such request as well as any
response from the OTS pertaining to such request;”;


 
E.
Section 5(G)(ii)  --  The existing provisions in Section 5(G)(ii) shall be
deleted in their entirety and the following provision shall be inserted in its
place:



“provide Lender with a status report with respect to Borrower’s Stated Capital
Raise/Strategic Plan, which report may be either oral or in writing as requested
by Lender in its sole discretion, no later than the last day of each month
during the Forbearance Period beginning with the month of September, 2010, and
provide Lender with any supporting documentation relating thereto as Lender may
request in its reasonable discretion;”


 
F.
Section 5(J)  --  The existing provisions in Section 5(J) shall be deleted in
their entirety and the following provision shall be inserted in its place:



“As soon as practicable after the Waiver And Amendment To Fourth Forbearance And
Amendment Agreement is effective, Borrower and Lender shall amend each of the
Borrower Securities Control Agreement and the Equi-Mor Securities Control
Agreement, and shall work cooperatively to cause First Southwest Company to
execute such amendments, to delete the following section:
 
‘(c)  Income Distributions.  The Pledgor shall be entitled to receive all cash
flows from the Collateral, including all interest, dividends, principal and
other income distributions (other than liquidating dividends and distributions)
from the Account in an aggregate amount not to exceed $3,000,000.00 from the
date of this Agreement through and including September 30, 2010.’
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 
and the following section shall be inserted in its place:
 
‘(c)  Income Distributions.  The Pledgor shall be entitled to receive all cash
flows from the Collateral, including all interest, dividends, principal and
other income distributions (other than liquidating dividends and distributions)
from the Account in an aggregate amount not to exceed $3,000,000.00 from the
date of this Agreement through and including October 31, 2010.’;”;


G.  
New Section 5(K)  --  The following provision shall be added as a new Section
5(K):



“From and after the date on which the Waiver And Amendment To Fourth Forbearance
And Amendment Agreement is effective, Borrower and Pledgor shall provide to
Lender, within five (5) business days of the receipt thereof, a copy of any
account statements pertaining to the accounts pledged to Lender as collateral
under the Borrower Securities Account Pledge Agreement and Equi-Mor Securities
Account Pledge Agreement; and”; and


H.  
New Section 5(L)  --  For the sake of clarity, the following provision shall be
added as a new Section 5(L):



“In the event that a transaction or series of transactions are consummated as a
result of Borrower’s Stated Capital Raise/Strategic Plan which generates gross
proceeds which are equal to or greater than $132,000,000.00, Borrower shall
cause such proceeds to be used, first and foremost, to satisfy the Obligations
before being utilized for any other purpose.”.
 
3.           The waivers by Lender and amendments to the Fourth Forbearance
Agreement set forth above shall be conditioned upon, and shall not become
effective until, satisfaction of the following:


 
A.
Borrower and Pledgor have duly executed and delivered this Agreement to Lender,
in form and substance acceptable to Lender in its sole discretion, and the
Agreement is executed by Lender; and



 
B.
Execution by Borrower and/or Pledgor and delivery to Lender of such other and
further documentation as Lender may reasonably deem necessary to accomplish the
terms, conditions, acknowledgments, and agreements set forth herein, which
documents shall be in form and substance reasonably acceptable to Lender in its
sole discretion.

 

 
 
- 4 -

--------------------------------------------------------------------------------

 
 
4.           As a material inducement to Lender to enter into this Agreement,
Borrower and Pledgor (as appropriate relative to their respective obligations)
each separately represent and warrant that:
 
 
A.
Each of the statements set forth in the Recitals herein are true and correct in
all respects and Lender may rely on the accuracy thereof;

 
 
B.
All representations and warranties set forth in Loan Documents and the Fourth
Forbearance Agreement are true and correct as of the date of this Agreement,
except as related to the Disclosed Defaults and Fourth Forbearance Defaults, and
are specifically incorporated herein by reference;

 
 
C.
This Agreement constitutes, and any of the documents required herein will
constitute, upon execution and delivery, legal, valid, and binding obligations
or agreements of the Borrower and Pledgor, enforceable in accordance with their
respective terms; and

 
 
D.
The execution, delivery, and performance of this Agreement, and any other
document required herein, is within the corporate powers of Borrower and
Pledgor, has been duly authorized by all necessary and appropriate action,
whether corporate or regulatory in nature (other than the requirement of
non-objection from the OTS with respect to the Amended Forbearance Interest
Payments), and does not and will not: (i) require any consent or approval of the
board of directors of Borrower or Pledgor; (ii) violate any provision of the
articles of incorporation of Borrower or Pledgor, their respective bylaws, any
other document of corporate governance, or any law, rule, regulation, order,
writ, judgment, injunction, decree, determination or award presently in effect
having applicability to Borrower or Pledgor; (iii) require the consent or
approval of, or registration with, any governmental body, agency, regulator or
authority (except with respect to Borrower making the Amended Forbearance
Interest Payments, which requires the prior written non-objection of the OTS);
(iv) cause any breach of, or constitute a default under, any contract, indenture
or other agreement or instrument under which Borrower or Pledgor is a party or
by which it or its properties may be bound or affected; or (v) result in the
imposition of any lien, charge or encumbrance upon any property of Borrower or
Pledgor not contemplated herein.

 
5.           As of the date hereof, each of the Borrower and Pledgor separately
releases, discharges, and agrees to hold harmless Lender and each of its
representatives, agents, employees, attorneys, directors, officers, parents,
affiliates, assigns, insurers, subsidiaries, and their successors and assigns
(collectively, the “Released Parties”) from any and all claims, defenses,
affirmative defenses, setoffs, counterclaims, actions, causes of action, suits,
controversies, agreements, provisions, liabilities and demands in law or in
equity, whether known or unknown (collectively, the “Claims”) which Borrower or
Pledgor ever had, now has, or may hereafter have against or related to the
Released Parties through the date of this Agreement relating to or arising out
of the Loan Documents and/or the Fourth Forbearance Agreement, the transactions
described therein, the Obligations, or the administration by Lender of the Loan
Documents and/or the Fourth Forbearance Agreement, provided, however,
notwithstanding the foregoing, Borrower and Pledgor are not releasing the
Released Parties with respect to their obligations pertaining to the Collateral
(as defined in the following agreements) pledged to Lender pursuant to the terms
of the Borrower Securities Account Pledge Agreement and Equi-Mor Securities
Account Pledge Agreement.
 
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
    6.           The agreements set forth herein shall not constitute a novation
of any of the Loan Documents or the Fourth Forbearance Agreement and shall not
extinguish any obligations or discharge or release any liens set forth
therein.  The acknowledgements, agreements, and waivers (including without
limitation, all suretyship waivers) set forth in the Loan Documents and the
Fourth Forbearance Agreement continue in full force and effect, except as
expressly modified herein, and are hereby reaffirmed, ratified, and confirmed by
Borrower and Pledgor.  To the extent that any provision of this Agreement
conflicts with any terms or conditions set forth in the Loan Documents or the
Fourth Forbearance Agreement, the provisions of this Agreement shall supersede
and control.  Borrower and Pledgor shall continue to comply with all
undertakings, obligations and representations set forth in the Loan Documents
and Fourth Forbearance Agreement to the extent not modified in this
Agreement.  Except as expressly provided herein, Lender reserves all rights and
remedies pertaining to the Loan Documents and the Fourth Forbearance Agreement
and the execution, delivery, and performance of this Agreement, as well as any
document required by this Agreement, shall not: (i) constitute an extension,
modification, or waiver of any aspect of the Loan Documents or the Fourth
Forbearance Agreement or any right or remedy thereunder; (ii) extend the terms
of the Loan Documents or the Fourth Forbearance Agreement or the due date of any
of the loans set forth therein; (iii) establish a course of dealing between
Lender, on the one hand, and Borrower and/or Pledgor, on the other hand, or give
rise to any obligation on the part of Lender to extend, modify or waive any term
or condition of the Loan Documents or the Fourth Forbearance Agreement; or (iv)
give rise to any defenses or counterclaims to the right of Lender to compel
payment of any loan or to otherwise enforce its rights and remedies under the
Loan Documents and/or the Fourth Forbearance Agreement


7.           Borrower and Pledgor separately acknowledge that it: (i) has been
represented, or had the opportunity to be represented, by its own legal counsel
in connection with this Agreement, and any agreements or documents required by
this Agreement, including, without limitation, with respect to the releases and
waivers set forth herein; (ii) has exercised independent judgment with respect
to this Agreement, and any agreements or documents required by this Agreement;
(iii) has not relied on Lender or its counsel for any advice with respect to
this Agreement, or any agreements or documents required by this Agreement; and
(iv) has had a reasonable opportunity to consider whether there may be future
damages, injuries, claims, obligations, or liabilities which presently are
unknown, unforeseen or not yet in existence and consciously intends to release
them.  Based upon the foregoing, no rule of contract construction or
interpretation shall be employed to construe this Agreement more strictly
against one party or the other.


 
 
- 6 -

--------------------------------------------------------------------------------

 
 
8.           This Agreement has been negotiated, executed, and delivered in the
State of Colorado and shall be deemed to have been made in the State of
Colorado.  The validity of this Agreement, its construction, interpretation, and
enforcement as well as the rights of the parties hereunder (including, without
limitation, with respect to the collateral) shall be determined under, governed
by, and construed in accordance with the internal laws of the State of Colorado
(without regard to its conflict of law principles).


9.           Each provision of this Agreement shall be severable from every
other provision of this Agreement for the purpose of determining the legal
enforceability of any specific provision.


10.           This Agreement and the other documents referred to herein contain
the entire agreement between Lender, Borrower, Pledgor, or any of them, with
respect to the subject matter hereof and supersedes all previous communications
and negotiations.  No representation, undertaking, promise, or condition
concerning the subject matter hereof shall be binding upon Lender unless clearly
expressed in this Agreement or in the other documents referred to herein.  Any
discussions and correspondence about the terms of a possible extension,
modification, and/or restructuring of any of the Loan Documents shall be deemed
to be in the nature of settlement negotiations.  Accordingly, any such
discussions and correspondence will not be admissible in any legal or
administrative proceedings and shall not be actionable under any theory of law
or utilized for any purpose without the consent of all parties.  No agreement
which is reached herein shall give rise to any claim or cause of action except
for breach of the express provisions of a legally binding written agreement.
 
 
 
- 7 -

--------------------------------------------------------------------------------

 

 
11.           Nothing contained in this Agreement or any other document required
by or referred to herein, nor any action taken pursuant hereto or thereto, shall
be construed as: (i) permitting or obligating Lender to act as financial or
business advisor or consultant to Borrower or Pledgor; (ii) permitting or
obligating Lender to control or to conduct the operations of Borrower or
Pledgor; (iii) creating any fiduciary obligation on the part of Lender to
Borrower or Pledgor; or (iv) causing Borrower or Pledgor to be treated as an
agent of Lender.


12.           This Agreement may be executed in any number of counterparts, all
of which taken together shall constitute one agreement.  Any of the parties
hereto may execute this Agreement by signing, whether by facsimile transmission
or otherwise, any such counterpart.
 
 
13.           This Agreement shall be binding upon, and shall inure solely to
the benefit of, Borrower, Pledgor, Lender and each of their respective
successors, assigns and affiliates.  No other third-party, person or entity
shall have any rights or benefits under this Agreement.


JP MORGAN CHASE BANK, N.A.
 
UNITED WESTERN BANCORP. INC.
           
By: /s/ Dennis Gallett
 
By: /s/ Guy A. Gibson
Its: Vice President
 
Its: Chairman
         
EQUI-MOR HOLDINGS, INC.
               
By: /s/ Michael Stallings
   
Its: Vice President
     



 
- 8 -
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------